UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2037


WENDY M. DALE,

                     Debtor - Appellant,

              v.

ALGERNON L. BUTLER, III,

                     Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:20-cv-00184-BR)


Submitted: February 24, 2022                                  Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendy Dale, Appellant Pro Se. Algernon Lee Butler, III, Wilmington, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wendy Dale appeals from the district court’s order: (1) dismissing her appeal from

the bankruptcy court’s order limiting her claimed exemption in a lawsuit and prohibiting

her from amending her claim of exemptions; and (2) affirming the bankruptcy court’s

orders quashing Dale’s subpoena, denying her motion to reconsider the order approving a

settlement agreement and denying her motion to convert her case, denying reconsideration

of the exemption order, denying her motion for a declaratory judgment, and imposing

sanctions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Dale v. Butler, No. 7:20-cv-00184-BR

(E.D.N.C. Sept. 14, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2